Citation Nr: 1137511	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for malaria.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has asserted that his hypertension, anemia, and pulmonary edema are symptoms of his malaria.  He alternatively contends that such disorders may have been caused or aggravated by his service-connected malaria.  These secondary service connection claims have not yet been addressed by the Agency of Original Jurisdiction (AOJ).  As such, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present case, the Board finds that additional development is required before the matter may be finally adjudicated.  Specifically, the Veteran last underwent a VA examination of his malaria in July 2009, at which time the disease was noted to be in remission without any residuals.  The Board notes that some laboratory findings were accomplished, but it is unclear from the examination report whether any blood smear testing was performed to check for either active disease or relapse.  For relapses of malaria, confirmation by blood smear is required in order to meet the requirements for active disease under the rating criteria.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011).  Thus, additional examination should be undertaken to conduct such blood smears.

Additionally, during his August 2011 hearing, the Veteran reported intermittent flare-ups of his symptomatology, including hot flashes, flushing, excessive sweating, headaches, fevers and "generalized fatigue" which necessitate him taking a break from what he is doing, and possibly take a 10 to 15 minute nap.  Such symptomatology suggests that the malaria may again be active, necessitating the blood smear testing indicated above.

Moreover, the Veteran and his representative have asserted that the most recent examination was inadequate because the examiner did not contemplate whether the Veteran's anemia, hypertension, or pulmonary edema were residual symptomatology associated with the malaria, as noted by medical literature.  

Thus, for all of the above reasons, the Board finds that another VA examination should be afforded in order for a more thorough evaluation to be completed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to identify any private or VA treatment that he may have had for his malaria since discharge from service, which have not already been associated with the claims file.  Specifically, the Veteran should state where he gets his current VA treatment from and any relevant VA treatment records should be obtained and associated with the claims file.  

After securing the necessary release forms, attempt to obtain and associate any identified private records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA infectious disease examination to determine the current nature and extent of his malaria.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Blood smear testing should be conducted, as well as any other tests deemed necessary, including x-rays, MRI's or CT scans.  The results of all diagnostics should be reported in detail.  The report should clearly indicate that blood smear testing was accomplished.

If active malaria is not found, the examiner should discuss the lay evidence of hot flashes, flushing, excessive sweating, headaches, fevers and "generalized fatigue" and indicate whether it is at least as likely as not that such are residuals of the Veteran's malaria.  

The examiner should also discuss whether the Veteran's anemia, pulmonary edema, or hypertension are residual symptomatology associated with the Veteran's malaria, and whether there are any other residual symptomatology, such as liver or spleen damage.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the increased evaluation for malaria claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


